Citation Nr: 0633305	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  99-11 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. T. Snyder


INTRODUCTION

The veteran had active service from October 1949 to October 
1952 and from April 1955 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
tinnitus and bilateral hearing loss with an evaluation of 10 
percent each.  The veteran perfected appeals of both 
determinations.

In a decision dated in October 2000, the Board denied the 
veteran's appeal of the initial evaluation he appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2003 Order, the Court vacated the 
October 2000 Board decision and remanded it for action under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002 and Supp. 2006).  In 
its action, the Court determined that the veteran abandoned 
his appeal of the initial evaluation of his bilateral hearing 
loss.  Thus, that issue is not longer before the Board and 
will not be discussed in either this decision.

In a December 2003 letter the Board advised the veteran that, 
following the Court's action, an appeal was filed with the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), which precluded the Board from acting on the March 
2003 Order.  See VA O.G.C. Prec. Op. No. 20-94 (December 2, 
1994).  The claims file does not reflect documentation 
related to the action of the Federal Circuit, but the case 
came before the Court again in 2005.

In April 2005, the veteran, through his attorney, and the 
Secretary of Veterans Affairs, submitted a Joint Motion for 
Remand (Motion) of the appeal.  In an Order dated in May 
2005, the Court granted the Motion, again vacated the October 
2000 Board decision, and remanded the case to the Board for 
further appellate review consistent with the Motion.  The 
Secretary imposed a stay on tinnitus-related appeals, which 
has since been removed.


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006); see VAOPGCPREC 02-2003, 69 Fed. 
Reg. 25178 (2004) (VA's General Counsel held that under the 
version of Diagnostic Code 6260 in effect prior to June 13, 
2003, only a single 10 percent evaluation could be assigned 
for tinnitus whether perceived in one ear or both).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.  VA 
appealed the Court's decision in Smith to the Federal 
Circuit.  

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  The Federal Circuit concluded that the Court erred in 
not deferring to VA's interpretation.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  There is no dispute that the current version of 
Diagnostic Code 6260 precludes an evaluation in excess of 10 
percent.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for tinnitus must be denied 
under both the new and old versions of the regulation.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


